

116 S2854 IS: Dry Cask Storage Act of 2019
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2854IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mr. Markey (for himself, Mr. Sanders, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Nuclear Waste Policy Act of 1982 to provide for the expansion of emergency planning
			 zones and the development of plans for dry cask storage of spent nuclear
			 fuel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Dry Cask Storage Act of 2019.
		2.Emergency planning zones; Dry cask storage of spent nuclear fuel
 (a)In generalTitle I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.) is amended by adding at the end the following:
				
					IEmergency Planning Zones; Dry cask storage of spent nuclear fuel
 185.DefinitionsIn this subtitle: (1)Emergency planning zoneThe term emergency planning zone means the emergency planning zone that is delineated with respect to the plume exposure pathway (as defined in section 350.2 of title 44, Code of Federal Regulations (or any successor regulation)) of a civilian nuclear power reactor.
 (2)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or any successor regulation).
 (3)Spent nuclear fuel dry caskThe term spent nuclear fuel dry cask means a container (including any components and systems associated with the container) in which spent nuclear fuel is stored at an independent spent fuel storage facility—
 (A)that is— (i)licensed by the Commission; and
 (ii)located at a civilian nuclear power reactor site; and (B)the design of which—
 (i)includes a realistic security, seismic, and flooding design basis, as determined by the Commission; and
 (ii)is approved by the Commission. 186.Plan for dry cask storage of spent nuclear fuel (a)In generalNot later than 180 days after the date of enactment of this section, each licensee shall submit to the Commission a plan that provides for—
 (1)by the deadline specified in subsection (b), the transfer to spent nuclear fuel dry casks of any spent nuclear fuel that is—
 (A)stored by the licensee in spent nuclear fuel pools; and (B)qualified to be placed in spent nuclear fuel dry casks, in accordance with subsection (d);
 (2)on completion of the transfer under paragraph (1), the additional transfer, on an ongoing basis, of any additional spent nuclear fuel that is stored by the licensee in spent nuclear fuel pools and that, after the date of the transfer under paragraph (1), is determined to be qualified to be placed in spent nuclear fuel dry casks, in accordance with subsection (d), subject to the requirement that each additional transfer shall be completed by the date that is 1 year after the date on which the applicable spent nuclear fuel is determined to be qualified to be placed in spent nuclear fuel dry casks, in accordance with that subsection; and
 (3)the configuration of the remaining spent nuclear fuel in the spent nuclear fuel pool in a manner that minimizes the chance of a fire if there is a loss of water in the spent nuclear fuel pool.
 (b)Deadline for transferThe deadline for transfer referred to in subsection (a)(1) is not later than the date that is 7 years after the date of submission of the plan.
							(c)Approval or disapproval by Commission
 (1)In generalNot later than 90 days after the date on which a plan is submitted under subsection (a), the Commission shall approve or disapprove the plan.
 (2)Action following disapprovalIf the Commission disapproves a plan under paragraph (1), the Commission shall— (A)advise the licensee in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the plan, which shall be submitted to the Commission by the date that is 30 days after the date on which the Commission provides notice of the disapproval under subparagraph (A); and
 (C)not later than 30 days after the date of receipt of a revised plan under subparagraph (B), approve or disapprove the revised plan.
									(d)Qualification for placement in spent nuclear fuel dry casks
 (1)In generalExcept as provided in paragraph (2), spent nuclear fuel shall be considered to be qualified to be placed in spent nuclear fuel dry casks under this section if the spent nuclear fuel has been stored in spent nuclear fuel pools for a period of at least 7 years.
 (2)ExceptionNotwithstanding paragraph (1), spent nuclear fuel shall not be considered to be qualified to be placed in spent nuclear fuel dry casks under this section if there does not exist an approved spent nuclear fuel dry cask in which the spent nuclear fuel may be placed.
								(e)Grants
 (1)In generalSubject to paragraph (3), the Commission may provide to any licensee that has a plan approved under subsection (c) a grant to assist in the cost of transferring spent nuclear fuel to spent nuclear fuel dry casks under the approved plan.
 (2)PreferenceIn providing grants under paragraph (1), the Commission shall give preference to funding the implementation of approved plans—
 (A)at civilian nuclear power reactors at which the spent nuclear fuel pools are close to being filled to capacity;
 (B)that are supported by the State or unit of local government in which the civilian nuclear power reactor is located; and
 (C)at civilian nuclear power reactors that have permanently ceased operations. (3)LimitationNo grants may be provided under paragraph (1) to a licensee that the Commission determines is not in compliance with the approved plan, in accordance with subsection (f).
 (f)Biennial ReviewBeginning on the date that is 2 years after the date on which a plan is approved under subsection (c) and every 2 years thereafter, the Commission shall conduct a review to determine whether the licensee is in compliance with the approved plan.
							187.Expansion and applicability of emergency planning zone
 (a)In generalThe emergency planning zone that is applicable to each civilian nuclear power reactor shall be at least 10 miles in radius until the date on which all spent nuclear fuel at the civilian nuclear power reactor has been transferred to spent nuclear fuel dry casks.
							(b)Expansion of emergency planning zone
 (1)In generalExcept as provided in paragraph (2) and subject to paragraph (3), by the date that is 18 months after the date of enactment of this section, the Commission shall expand the emergency planning zone that is applicable to each civilian nuclear power reactor to 50 miles in radius.
 (2)ExceptionParagraph (1) shall not apply to any civilian nuclear power reactor that is in compliance with a plan approved by the Commission under section 186(c), as determined by the Commission under section 186(f).
 (3)Payment of costsThe licensee shall be responsible for all costs associated with the expansion of the applicable emergency planning zone under paragraph (1)..
 (b)Use of interestSection 302(e) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended by adding at the end the following:
				
 (7)Use of interestAnnually, the Secretary of the Treasury shall transfer to the Commission an amount equal to at least 10 percent of the amount of interest generated during the preceding fiscal year under paragraph (3) for use, without further appropriation or fiscal year limitation, to pay the costs of carrying out section 186(e)..